Colt, J.
The upper stories of Holyoke House, a building owned by the President and Fellows of Harvard College, are appropriated to the students, and used for purposes within the college charter ; they are therefore exempt from taxation. Gen. Sts. c. 11, § 5. The lower story, which is used for other purposes, is not exempt. The question upon this petition for a certiorari is whether the rule adopted by the assessors of Cambridge, for ascertaining the taxable value of the last named portion, was erroneously changed by the county commissioners on appeal to them by the college.
The valuation of the assessors was made by adding the value of the land to the value of the lower story, including the foundations, as if there had been a building of only one story, the whole of which was subject to taxation. But the county commissioners estimated the taxable value of the property at one third of the value of the whole building, together with one half of the value of the land, and ordered the city to remit a sum declared by them t-'i be in excess of a just and fair assessment.
The building and land, it is said, must be treated for the purpose of the valuation as an organized whole. The upper stories cannot exist without the land and foundations to support them. Some part of the value of the lower story must enter into the value of the upper stories, while the upper part of the building must in the same way be more or less important and valuable to *340the lower. To some extent the land and foundations are appropriated to college purposes, and their whole value cannot fairly or legally be annexed to the lower story of the building.
It was within the authority of the county commissioners to revise an assessment made upon a wrong principle; and it is not shown by the petitioners that any error was made in the role adopted by them. The principle upon which the apportionment was made is not stated. It may have been made according to the estimated rentable value of each part, or by some other rule equally just and equitable. Their action is not open to revision upon the allegations in this petition.

Petition dismissed.